internal_revenue_service te_ge technical_advice_memorandum number release date no third party contact index uil no area manager - gulf coast taxpayer's name taxpayer’s address taxpayer's identification_number year involved conference held legend s e z o v y w w o n issues a does m meet the gross_receipts and premium requirements of sec_501 of the internal_revenue_code b is m an insurance_company as described sec_501 of the code c can m continue to rely on its initial determination_letter which recognized the organization’s exempt status under sec_501 of the code for the year at issue if the organization did not operate as an insurance company’ as that term is used in sec_501 d e f if m cannot continue to rely upon its initial determination_letter does m qualify for relief under sec_7805 of the code in the circumstances presented if the commissioner exercises discretion to grant relief under sec_7805 of the code what is the effective date of revocation in the alternate if m is held to continue to rely upon its initial determination_letter dated date recognizing it as exempt under sec_501 of the code will m be subject_to tax on unrelated_business_income with respect to rental income received from m property facts m was incorporated in the in year and received an exemption_letter on date recognizing it as exempt from federal_income_tax as an organization described in sec_501 of the internal_revenue_code effective date m has elected under sec_953 of the code to be treated as a u s_corporation for u s tax purposes m is owned by n the policies written cover n inc o and p and partnership_interest in o and n and his wife each have a n ltd ownsa interest in o and p nand his wife eachown ofn related entities p inc stock m's stated insurance activities are to write policies covering third party environmental liability on storage tanks leased to customers automobile damage to automobiles resulting from car wash facilities and car wash equipment and tank damage covering damage resulting from acts of god and unintentional misuse destruction or mutilation specifically in m wrote three insurance policies as described below m’s third party environmental liability contract covers storage tanks located on third party properties that are leased to n inc customers for monthly lease payments the monthly lease payments include the premium payment over tanks coverage is limited to dollar_figure small above-ground tanks and below-ground storage tanks storage tanks are covered that include million per occurrence large above-ground customers leasing tanks from n inc are required to obtain tank damage coverage for tanks gauges and fittings m’s tank damage coverage covers tanks and is limited to dollar_figure per tank m’s automobile damage coverage is provided to customers of n inc and related entities for automobile damage resulting from customers’ unintentional misuse of wash equipment the price charged to customers includes the premium automobile damage coverage is limited to dollar_figure per occurrence m filed form_990 for and reported dollar_figurex million in assets and dollar_figurey thousand in claims the q trust m is the sole beneficiary of q trust m also reported rental income of dollar_figurez thousand received from law and analysis a does m meet the gross_receipts and premium requirements of sec_501 of the internal_revenue_code for taxable years beginning after date sec_501 a i provides in relevant part for exemption for insurance_companies other than life including interinsurers and reciprocal underwriters if i i the gross_receipts for the taxable_year do not exceed dollar_figure and ii more than percent of such gross_receipts consist of premiums for purposes of determining gross_receipts the gross_receipts of all members of a controlled_group of which the company is part are taken into account because the gross_receipts and premium requirements are based on the new law effective after date and m has conceded it will not meet the new law m will not be exempt for years beginning date b is m aninsurance company as described sec_501 of the code under sec_501 of the code organizations described in sub sec_501 are exempt from federal_income_tax unless such exemption is denied under sec_502 or sec_503 for tax years beginning before date sec_501 of the code provided an exemption from federal_income_tax for insurance_companies or associations other than life including interinsurers and reciprocal underwriters if the net written premiums or if greater direct written premiums for the taxable_year did not exceed dollar_figure sec_501 of the code provided that when an entity was part of a controlled_group all net written premiums or direct written premiums or net written premiums of the members of the group were aggregated to determine whether the insurance_company met the requirements of sec_501 neither sec_501 of the code nor the regulations under that section define an insurance_company accordingly the term_insurance company has the same meaning under sec_501 as it does in subchapter_l see h conf_rep no cong sess vol ii reprinted in vol c b the business of an insurance_company necessarily includes substantial investment activities both life and nonlife insurance_companies routinely invest their capital and the amounts they receive as premiums the investment earnings are then used to pay claims support writing more business or to fund distributions to the company’s owners the presence of investment earnings does not in itself suggest that an entity does not qualify as an insurance_company for the years involved an insurance_company for federal_income_tax purposes is a company whose primary and predominant business activity during the year was the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies tax regulations sec_816 of the code company treated as an insurance_company for purposes of definition of a life_insurance_company only if more than half of the business of that company is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies sec_1_801-3 of the income sec_1_801-3 of the regulations defines the term_insurance company to mean a company whose primary and predominant business activity during the taxable_year is the issuance of insurance or annuity_contracts or the reinsurance of insurance underwritten by insurance_companies thus though its name charter powers and subjection to state insurance laws are significant in determining the business which a company is authorized and intends to carry on it is the character of the business actually done in the taxable_year which determines whether a company is taxable as an insurance_company under the internal_revenue_code in revrul_2002_89 2002_2_cb_984 the service provided guidance on whether arrangements between a parent and a subsidiary insurance_company qualified as an insurance arrangement and whether premiums_paid were deductible under sec_162 of the code specifically situation described a domestic_corporation that entered into an annual arrangement with its wholly- owned insurance subsidiary in doing so the subsidiary either insures or reinsures the liability risks of the parent_corporation all business is maintained separately and the parent does not guarantee the subsidiary’s risks also percent of the total premiums are received from the parent_corporation on both a gross and net_basis the service pointed out that when the total risk and liability coverage is more than percent for the subsidiary there is no risk shifting and risk_distribution accordingly the service held that there was no insurance arrangement and that amounts paid_by the parent to the subsidiary were not deductible under sec_162 revrul_2002_90 i r b date held that a subsidiary's arrangement to provide liability insurance coverage to of its parent company's subsidiaries constituted insurance contracts for federal tax purposes and thus the amounts paid as premiums by each subsidiary were deductible as business_expenses under the arrangement the subsidiaries were charged arm's length premiums according to customary industry ratings and none had liability coverage for less than percent or more than percent of the total risk insured by the subsidiary as a result the professional liability risks of the subsidiaries were shifted to the insurer subsidiary as required to constitute an insurance_contract for federal tax purposes the common ownership of the subsidiaries including the insurer by the parent did not affect the determination that the arrangements constituted insurance contracts neither the code nor the regulations define the terms insurance or insurance_contract the united_states supreme court however has explained that for an arrangement to constitute insurance for federal_income_tax purposes both risk shifting and risk_distribution must be present 312_us_531 the risk shifted and distributed must be an insurance risk see eg 572_f2d_1190 cert_denied 439_us_835 revrul_89_96 1989_2_cb_114 cir risk shifting occurs if a person facing the possibility of an economic loss resulting from the occurrence of an insurance risk transfers some or all of the financial consequences of the potential loss to the insurer the effect of such a transfer is that a loss by the insured will not affect the insured because the loss is offset by the insurance payment risk_distribution incorporates the law of large numbers’ to allow the insurer to reduce the possibility that a single costly claim will exceed the amount available to the insurer for the payment of such a claim 811_f2d_1297 cir risk_distribution necessarily entails a pooling of premiums so that a potential insured is not in significant part paying for its own risks see 881_f2d_247 cir while a taxpayer's name charter powers and state regulation help to indicate the activities in which it may properly engage whether the taxpayer qualifies as an insurance_company for tax purposes depends on its actual activities during the year 56_tc_497 affd per curiam 469_f2d_697 cir taxpayer whose predominant source_of_income was from investments did not qualify as an insurance_company see also 285_us_182 to qualify as an insurance_company a taxpayer must use its capital and efforts primarily in earning income from the issuance of contracts of insurance 344_fsupp_870 d s c aff'd per curiam 481_f2d_609 cir all of the relevant facts will be considered including but not limited to the size and activities of any staff whether the company engages in other trades_or_businesses and its sources of income see generally 285_us_191 where insurance and charges incident thereto were more than of company’s income u ndeniably insurance was its principal business lawyers mortgage co pincite indus life ins co pincite 300_fsupp_387 n d tex rev'd on other grounds 425_f2d_1328 cir 189_fsupp_282 d neb aff'd on other grounds 293_f2d_72 cir inter-american life ins co pincite nat'l capital ins co of the dist of columbia v commissioner 28_bta_1079 however a company engaged solely in reinsurance may have a very sparse operation see alinco life ins co v united_states ct_cl that reinsurance company had extremely simple operation with very little general operating expense did not preclude conclusion that it was a life_insurance_company under sec_801 of the code in lawyers mortgage co supra the court concluded the taxpayer was not an insurance_company based on the character of the business actually done the taxpayer was chartered as lawyers mortgage_insurance co to examine titles and to guarantee or insure bonds and mortgages later the company dropped insurance from its name and amended its charter to allow the purchase and sale of mortgage loans it remained under the supervision of the state insurance department however lawyers mortgage never insured titles rather it made mortgage loans which it sold with a guarantee of payment for this insurance lawyers mortgage charged a premium of one-half of one percent of the interest stated on the mortgage the company also guaranteed the payment of some loans which it did not make or sell under state law companies chartered as banks were also authorized to conduct this type of business the court concluded that though the guarantees were in legal effect insurance this element of lawyers mortgage’s activities was only incidental to the mortgage business the premium covered non-insurance services and the oremiums were only one-third of lawyers mortgage’s income the character of the business actually done was not insurance therefore the company was not an insurance_company similarly in industrial life ins co supra the taxpayer was not an insurance_company for federal_income_tax purposes because it was not using its capital and efforts primarily to earn income from insurance industrial life was chartered as an insurance_company but did not maintain a sales staff was located in the home of its president during the three years at issue the company’s insurance activity consisted of covering small credit risks under a group policy issued to a consumer lender covering the lives of certain of its officers the company paid the premiums and was the beneficiary and covering the lives of members of the stockholding family the company also engaged in its office leasing and selling real_estate and managing its investment portfolio life’s premium income from insurance issued to parties unrelated to its owners officers ie the group credit risk policy accounted for approximately its income during the years at issue the company accumulated substantial earnings without showing a reasonable need the district_court concluded that industrial life was not an insurance_company during the years at issue although it was involved in direct underwriting it issued only one policy and its premium income was small compared with its income from its real_estate activity industrial inter-american life ins co supra likewise involved a taxpayer that did not qualify as an insurance_company due to its minimal volume of insurance_business two individuals formed investment life_insurance_company to directly underwrite coverage which could be ceded to inter-american although inter- american was authorized to use several policy forms it did not solicit or sell any directly written coverage during the years at issue rather it accepted a small amount of business ceded to it by investment life and an unrelated insurer inter-american also held the family’s lumber business as loaned surplus because of its minimal insurance activity the state insurance commissioner became concerned about its continued participation in the insurance market as a result rather than surrender its certificate of authority to write insurance inter- american retroceded a major portion of its coverage to an unrelated company meanwhile inter-american realized income from various capital assets although inter-american had as many a sec_448 policies in force during the five years at issue with an aggregate coverage of dollar_figure million premiums accounted for or less of inter-american’s income during four of the five years the court concluded that inter-american was not an insurance_company for any of the years at issue because it did not use its efforts in the insurance_business it did not actively solicit to issue coverage its directly underwritten coverage was issued to the owner’s family or their tax advisor and its reinsurance was from the related company investment life minimis earned premiums its investment_income far exceeded its de in contrast the taxpayer in service life ins co supra was held to be an during the years at issue service life_insurance_company under different facts issued life health and accident policies and also solicited and arranged mortgage loans with money borrowed from the federal_home_loan_bank between big_number and big_number policies were in force during the years at issue representing life coverage of over dollar_figure at the same time only about big_number mortgages were outstanding service life’s premium income accounted for between and of its total income under these facts the character of the business actually done by service life during the years at issue was insurance hence it was an insurance_company no single factor determines whether a company’s primary and predominant business activity for a taxable_year was the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies thus in some cases a start-up company or a company winding down operations may qualify as an insurance_company even if premiums represent less than half the receipts of the company provided the company’s capital and efforts is devoted primarily to its insurance_business m’s policy contracts do not constitute insurance because they do not involve both risk-shifting and risk-distribution as established in 312_us_531 in making this determination the terms risk- shifting and risk-distribution as defined within revrul_2002_90 were applied on the element of risk_distribution the additional insureds - the customers suppliers etc - are not legally recognizable insureds because the contracts do not appear to be a result of the bargain between m and these entities these additional insureds - particularly the customers of the carwashes - were apparently unaware of the existence of these policies m argues that the contracts fulfill the service agreements and provide protection for the users of the carwashes however these service agreements require coverage for risks of types other than that provided by the contracts though m asserts that the consideration either for the service agreements or for_the_use_of the car wash supported the contracts nothing in the agreements or the terms of use of the carwash substantiates this assertion because these practices are seemingly at odds with those commonly associated with insurance arrangements these additional insureds arguably should not be recognized as such in this respect the contracts do not constitute insurance for federal_income_tax purposes in addition since m’s tank damage auto-damage and environmental liability policies each involve only one insured party they do not involve risk_distribution which requires the statistical phenomenon known as the law of large numbers distributing risk allows the insurer to reduce the possibility that a single costly claim will exceed the amount taken in as premiums and set_aside for the payment of such a claim by assuming numerous relatively small independent risks that occur randomly over time the insurer smooths out losses to match more closely its receipt of premiums 811_f2d_1297 cir risk_distribution necessarily entails a pooling of premiums so that a potential insured is not in significant part paying for its own risks see 881_f2d_247 cir m’s policies’ lack of risk_distribution is further evident by comparing them with the liability insurance coverage provided by the captive insurer discussed within revrul_2002_90 in revrul_2002_90 twelve subsidiaries comprising the insured parties and the insurer had common ownership by a parent company none of the insured parties had less than percent or more than percent of the total risk insured by their affiliated meaning that the parent company’s common ownership of the insured subsidiaries and the insurer did not impact the determination that the arrangements constituted insurance contracts in contrast the insured parties under m’s tank damage and auto-damage policies had of the total risk because they were the sole insured under these policies also see humana inc v commissioner supra c can m continue to rely on its initial determination_letter which recognized the organization’s exempt status under sec_501 of the code for the year at issue if the organization did not operate as an insurance_company as that term is used in sec_501 as discussed above m did not qualify for exemption under sec_501 of the code for only one insured party thus lacking risk_distribution m’s insurance policies written in since the policies were not considered insurance for would not be considered insurance for subsequent years were the same insurance policies written for subsequent years because the each insurance policies involved the same policies conclusions a b m does not meet the gross_receipts and premium requirements of sec_501 of the internal_revenue_code after date mis not an insurance_company as described sec_501 of the code for the year at issue c mcan not continue to rely on its initial determination_letter which recognized the organization’s exempt status under sec_501 of the code for the year at issue since the organization did not operate as an insurance_company as that term is used in sec_501 d m does not qualify for relief under sec_7805 of the code under the circumstances presented e the commissioner exercises discretion to deny relief under sec_7805 of the code the effective date of revocation of exemption is january sec_501 of the code the year in which m was recognized as exempt under - end -
